Citation Nr: 1400177	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-22 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for compression fracture, L4 (claimed as low back condition).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to September 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously considered this appeal in January 2013 and remanded the claim for additional development.  The case has since been returned to the Board.  

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his electronic VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is entitled to substantial compliance with the Board's January 2013 remand.  See Stegall, 11 Vet. App. at 271.  The January 2013 remand specifically requested the AOJ to obtain, in pertinent part, copies of any record of the Veteran's back treatment at the VA Medical Center in Miami, and the Gainesville, VA outpatient clinic since 2009.  Although the supplemental statement of the case indicates this was accomplished, it is observed that in an August 2010 VA examination report, reference is made to an April 2010, neurological consultation, as well as to July 2010 X-rays.  A September 2013 medical opinion, likewise refers to the April 2010 neurological consultation.  These records are not associated with either the Veteran's paper file, or the electronic file available to the Board, and therefore, it cannot be concluded that the Board's prior request to obtain the Veteran's records of treatment since 2009, has been fully addressed.  This will require a remand, as indicated below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC should obtain copies of any record of the Veteran's back treatment at the VA Medical Center in Miami, and the Gainesville, VA outpatient clinic dated since 2009.  These should be associated with either the Veteran's paper claims file, or his electronic claims file available to the Board.   

2. After the action requested in paragraph number 1 has been accomplished to the extent possible, the RO/AMC should undertake any other development it determines to be warranted.

3. Then, the RO/AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


